DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10, 12-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, the claims according to MPEP 2111, are viewed under broadest reasonable interpretation. The limitations may be interpreted in a manner in which the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited and also provides a scenario where the above claims carry no patentable weight.  The examiner suggests amending the claims to cover all scenarios according to “when” the claim limitations occur and when they do not.
Additionally, the scope of claims 2 and 12 cannot be determined by the examiner.  The claim compares an average of the first and second luminance with the average luminance of the first and second-subframe, indicating they do not overlap.  However, the first and second luminance are the luminances of the first and second sub-frames (according to claim 1), indicating they have the same values and the average would also be the same.  It is unclear how the averages of the same values (just named differently) would be different. Therefore, the examiner had to guess as to what the applicant was attempting to claim. The interpretation taken by the examiner can be seen in claims 2 and 12.
Claims 4 and 14 recites the limitation the third subframe, the fourth luminance and the fourth subframe.  There is insufficient antecedent basis for these limitations in the claims.  The examiner interpreted the above limitations in view of the definition of the same limitations in claims 3 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5-7, 10-13, 15-17 and 20 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Ishihara (hereinafter “Hara”) (US Publication 2012/0307161).    
Regarding independent claim 1, Hara teaches a display device comprising: 
a display panel provided with a pixel; and (Fig. 1, Display panel, 10 with pixel, 11);
a display controller configured to drive the pixel based on a pixel signal for displaying an image in a predetermined gradation to display the image, wherein (Fig. 1, Controller, 40 receiving an input image signal and providing image signal to pixel portions via the source drivers, 13a-13d [0783]);
 the display controller is configured to drive the pixel with first luminance during a first subframe period of a plurality of subframe periods into which a one-frame period for displaying the image is divided and drive the pixel with second luminance during a second subframe period other than the first subframe period of the plurality of subframe periods to display the image in the predetermined gradation; and (In reference to Figs. 2 and 8 and [0820-0832], Hara teaches that components within the Controller divide a frame with at least two sub-frames and each subframe having a luminance value, thereby providing a time-integrated perceived brightness based on an input image signal to provide a predetermined gradation of 50% (in one example));
a luminance difference between the first luminance and the second luminance is equal to or less than a predetermined value (Fig. 8 illustrates a luminance difference between the first and second luminance (middle column) is equal to or less than a predetermined value of 100%).
Regarding dependent claim 2, Hara teaches the display device of claim 1, wherein:
an average value of the first luminance and the second luminance does not overlap with an average value of luminances of the pixel in each of the first subframe and the second subframe when an image is displayed in a gradation other than the predetermined gradation (In the example of the predetermine graduation (50%), the average value of the first luminance (0%) and second luminance (100%) producing the predetermine gradation, does not overlap with an average value of all the other first sub-frames and average value of all the other second sub-frames in the other examples given in Fig. 8).
Regarding dependent claim 3, Hara teaches the display device of claim 1, wherein:
 when a gradation of an image to be displayed based on the image signal falls within a predetermined range, the display controller is configured to display the image in the gradation by driving the pixel with the first luminance during a first subframe period of a plurality of subframe periods into which a one-frame period for displaying the image is divided, driving the pixel with the second luminance during a second subframe period other than the first subframe period of the plurality of subframe periods, (See any of the operation examples in Fig. 8);
driving the pixel with third luminance during a third subframe period of a plurality of subframe periods into which a one-frame period subsequent to the one-frame period is divided, and driving the pixel with fourth luminance during a fourth subframe period other than the third subframe periods of the plurality of subframe periods into which the subsequent one-frame period is divided; and (The frame subsequent to the frame comprising the first and second sub-frames, using the operation illustrated in Fig.8, provides a second frame comprising a third and fourth sub-frame and third and fourth luminances);
a luminance difference between the first luminance, the second luminance, the third luminance and the fourth luminance is equal to or less than a predetermined value (Any different luminance between any four combinations of sub-frames illustrated in Fig. 8, are less than a predetermined value of 100%).
Regarding dependent claim 5, Hara teaches the display device of claim 1, wherein:
the display controller is configured to drive the pixel with the first luminance of a plurality of luminances which the pixel is driven and drive the pixel with the second luminance of the plurality of luminances to display the image in a gradation corresponding to a combination of the first luminance and the second luminance (See Fig. 8, wherein the combination of the first and second luminance in a first and second sub-frame determines the final luminance value).
Regarding dependent claim 6, Hara teaches the display device of claim 5, wherein:
the display controller is configured to drive the pixel with a plurality of luminances corresponding to a gradation of 5 bits or less (In [1066-1067], Table 1,  Hara teaches using 5-bit source drivers for driving a luminance level of the display panel).
Regarding dependent claim 7, Hara teaches the display device of claim 6, wherein: 
the display panel includes a first substrate, a second substrate opposed to the first substrate, and (Display panel substrate,10 and TFT substrate, 12, Fig. 1);
a liquid crystal layer interposed between the first substrate and the second substrate; and (Liquid crystal layer, 11 [0775, 0858]);
the display controller is configured to apply a voltage to the liquid crystal layer to drive the pixel (The controller, 40 controls the source driver, which provides voltage for controlling the LC layer [0776, 0783-0785]).
Regarding independent claim 10, Hara teaches a display device comprising: 
a display panel provided with a plurality of pixels; and (Fig. 1, Display panel, 10 with an array of pixels, 11);
a display controller configured to drive the pixels based on a pixel signal for displaying an image in a predetermined gradation to display the image  (Fig. 1, Controller, 40 receiving an input image signal and providing image signal to pixel portions via the source drivers, 13a-13d [0783] to provide a pixel level of a predetermined gradation (input signal level));
wherein: 
based on a pixel image for displaying a first image in a first gradation, the display controller is configured to drive each of the pixels with first luminance during a first subframe period of a plurality of subframe periods into which a one-frame period for displaying the first image is divided and drive each of the pixels with second luminance during a second subframe period other than the first subframe period of a plurality of subframe periods into which a one-frame period for displaying the first image is divided to display the first image in the first gradation; (In reference to Figs. 2 and 8 and [0820-0832], Hara teaches that components within the Controller divide a frame with at least two sub-frames and each subframe having a luminance value, thereby providing a time-integrated perceived brightness based on an input image signal to provide a predetermined gradation of 50% (in one example));
based on a pixel image for displaying a second image in a second gradation, the display controller is configured to drive each of the pixels with third luminance during a third subframe period of a plurality of subframe periods into which a one-frame period for displaying the second image is divided and drive each of the pixels with fourth luminance during a fourth subframe period other than the third subframe period of a plurality of subframe periods into which a one-frame period for displaying the second image is divided to display the first image in the second gradation; (The frame subsequent to the frame comprising the first and second sub-frames, using the operation illustrated in Fig.8, provides a second frame comprising a third and fourth sub-frame and third and fourth luminances);
a luminance difference between the first luminance and the second luminance is equal to or less than a predetermined value; a luminance difference between the third luminance and the fourth luminance is equal to or less than the predetermined value; and (Any different luminance between any four combinations of sub-frames illustrated in Fig. 8, are less than a predetermined value of 100%);
a magnitude relationship between the first luminance and the second luminance when the second subframe period is later than the first subframe period is equal to a magnitude relationship between the third luminance and the fourth luminance when the fourth subframe period is later than the third subframe period (Repeating the same required luminance output provides an image wherein the luminance magnitude a magnitude relationship between the first luminance and the second luminance when the second subframe period is later than the first subframe period is equal to a magnitude relationship between the third luminance and the fourth luminance when the fourth subframe period is later than the third subframe period.  See Fig. 8 and the repetition of any one of the time-integrated luminance).
Regarding independent claim 11, Hara teaches a method executed by a display device comprising:
a display panel provided with a pixel and a display controller configured to drive the pixel based on a pixel signal for displaying an image in a predetermined gradation to display the image, (Fig. 1, Display panel, 10 with an array of pixels, 11. Fig. 1, Controller, 40 receiving an input image signal and providing image signal to pixel portions via the source drivers, 13a-13d [0783] to provide a pixel level of a predetermined gradation (input signal level));
the method comprising: 
driving the pixel with first luminance during a first subframe period of a plurality of subframe periods into which a one-frame period for displaying the image is divided; driving the pixel with second luminance during a second subframe period other than the first subframe period of the plurality of subframe periods, based on the image signal; and displaying the image in the predetermined gradation corresponding to the first luminance and the second luminance, (In reference to Figs. 2 and 8 and [0820-0832], Hara teaches that components within the Controller divide a frame with at least two sub-frames and each subframe having a luminance value, thereby providing a time-integrated perceived brightness based on an input image signal to provide a predetermined gradation of 50% (in one example));
wherein a luminance difference between the first luminance and the second luminance is equal to or less than a predetermined value  (Fig. 8 illustrates a luminance difference between the first and second luminance (middle column) is equal to or less than a predetermined value of 100%).
Claim 12 has similar limitations to claim 2 and is rejected in the same manner in view of claim 11.
Claim 13 has similar limitations to claim 3 and is rejected in the same manner in view of claim 11.
Claim 15 has similar limitations to claim 5 and is rejected in the same manner in view of claim 11.
Claim 16 has similar limitations to claim 6 and is rejected in the same manner in view of claim 11.
Claim 17 has similar limitations to claim 7 and is rejected in the same manner in view of claim 11.
Regarding independent claim 20, Hara teaches a method executed by a display device comprising:
a display panel provided with a plurality of pixels and a display controller configured to drive the pixels based on a pixel signal for displaying an image in a predetermined gradation to display the image, (Fig. 1, Display panel, 10 with an array of pixels, 11. Fig. 1, Controller, 40 receiving an input image signal and providing image signal to pixel portions via the source drivers, 13a-13d [0783] to provide a pixel level of a predetermined gradation (input signal level));
the method comprising: 
based on a pixel image for displaying a first image in a first gradation, driving each of the pixels with first luminance during a first subframe period of a plurality of subframe periods into which a one-frame period for displaying the first image is divided; based on a pixel image for displaying the first image in the first gradation, driving each of the pixels with second luminance during a second subframe period other than the first subframe period of a plurality of subframe periods into which a one-frame period for displaying the first image is divided; displaying the image in the first gradation corresponding to the first luminance and the second luminance  (In reference to Figs. 2 and 8 and [0820-0832], Hara teaches that components within the Controller divide a frame with at least two sub-frames and each subframe having a luminance value, thereby providing a time-integrated perceived brightness based on an input image signal to drive the pixel array at a particular luminance level);
based on a pixel image for displaying a second image in a second gradation, driving each of the pixels with third luminance during a third subframe period of a plurality of subframe periods into which a one-frame period for displaying the second image is divided; based on a pixel image for displaying the second image in the second gradation, driving each of the pixels with fourth luminance during a fourth subframe period other than the third subframe period of a plurality of subframe periods into which a one-frame for displaying the second is divided; and displaying the image in the second gradation corresponding to the third luminance and the fourth luminance (The frame subsequent to the frame comprising the first and second sub-frames, using the operation illustrated in Fig.8, provides a second frame comprising a third and fourth sub-frame and third and fourth luminance);
wherein: a luminance difference between the first luminance and the second luminance is equal to or less than a predetermined value; a luminance difference between the third luminance and the fourth luminance is equal to or less than the predetermined value (Fig. 8 illustrates a luminance difference between the first and second luminance (middle column) is equal to or less than a predetermined value of 100%);
and a magnitude relationship between the first luminance and the second luminance when the second subframe period is later than the first subframe period is equal to a magnitude relationship between the third luminance and the fourth luminance when the fourth subframe period is later than the third subframe period (Repeating the same required luminance output, provides a magnitude relationship between the first luminance and the second luminance when the second subframe period is later than the first subframe period is equal to a magnitude relationship between the third luminance and the fourth luminance when the fourth subframe period is later than the third subframe period.  See Fig. 8 and the repetition of any one of the time-integrated luminance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (hereinafter “Hara”) (US Publication 2012/0307161) in view of Li (US Publication 2014/0160099).
Regarding dependent claim 4, Hara teaches the display device of claim 1, wherein: 
Although Hara teaches of a display device providing different luminance values for sub-frames within frames, thereby altering the display brightness, Hara does not explicitly teach:
when a gradation of an image to be displayed based on the image signal falls within a predetermined first range and illuminance around the display device measured by an illuminance sensor falls within a predetermined second range, .... when the gradation of an image to be displayed based on the image signal does not fall within the first range or the illuminance around the display device measured by the illuminance sensor does not fall within the second range, 
However, in the same field of displays, Li discloses analyzing image content and altering the gamma curve based on the image content (predetermined first range) ([0033, 0035]).  Additionally, Li teaches using an ambient light sensor for receiving ambient light information (predetermined second range) ([0029]).  Based on the ambient light sensor value and the image content, Li alters the LC driving voltage.  Predetermined values are any values which cause the display to adjust (brighter or dimmer) based on the image content and ambient light values.
It would have been obvious to one of ordinary skill in the art to modify the display device of Hara, which provides different pixel luminance values based on the luminance values of first – fourth sub-frames, to include using an ambient light sensor and analyzing image content to determine the brightness level of the display based on predetermine ranges, as disclosed by Li, thereby providing a gradation of an image to be displayed based on the image signal falls within a predetermined first range and illuminance around the display device measured by an illuminance sensor falls within a predetermined second range, .... when the gradation of an image to be displayed based on the image signal does not fall within the first range or the illuminance around the display device measured by the illuminance sensor does not fall within the second range, to provide a display with reduced power consumption and enable images to be displayed under various ambient light source conditions ([0006]).
the display controller is configured to drive the pixel with the first luminance during the first subframe period, drive the pixel with the second luminance during the second subframe period, drive the pixel with third luminance during the third subframe period, and drive the pixel with the fourth luminance during the fourth subframe period; and when the gradation of an image to be displayed based on the image signal does not fall within the first range or the illuminance around the display device measured by the illuminance sensor does not fall within the second range, the display controller is configured to drive the pixel with the first luminance during the first subframe period and drive the pixel with the second luminance during the second subframe period (The combination of examples provided by Hara in Fig. 8 provides an operation wherein first and second frames provide different luminance conditions including an operation wherein one frame is very dim or zero luminance (no third or fourth luminance) when utilizing the teachings provided by Li).
Claim 14 has similar limitations to claim 4 and is rejected in the same manner in view of claim 11.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (hereinafter “Hara”) (US Publication 2012/0307161) in view of Yata (US Publication 2018/0025692).
Regarding dependent claim 8, Hara teaches the display device of claim 7, wherein:
Although Hara teaches using a liquid crystal display , Hara does not explicitly teach:
the liquid crystal layer includes a polymer having a strip-shaped structure.
However, in the same field of endeavor, Yata illustrates in Fig. 7, LC molecules having a stripe shape structure and made of a polymer material ([0065]).
It would have been obvious to one of ordinary skill in the art to modify the LC display device of Hara, to include LC having a polymer and a strip-shaped structure, as disclosed by Yata, to provide a display having LC with a higher response rate ([0065]).
Claim 18 has similar limitations to claim 8 and is rejected in the same manner in view of claim 11.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (hereinafter “Hara”) (US Publication 2012/0307161) in view of Yata (US Publication 2018/0025692) and in further view of Yoshida (US Publication 2007/0279359)
Regarding dependent claim 9, Hara, as modified by Yata, discloses the display device of claim 8, further comprising: 
Although Hara teaches of providing RBG colors in the display using a time-divisional illumination operation (Fig. 31), Hara does not appear to explicitly teach:
 a plurality of light emitting elements having different light emitting colors and a light source driver configured to cause the light emitting elements to emit light in time division such that the light enters the liquid crystal layer, wherein the display controller is configured to drive the pixel to emit the light from the liquid crystal layer 
However, in the same field of endeavor, Yoshida discloses a display device utilizing a plurality of light emitting elements (LEDs) (Fig. 15A) as a backlight and wherein the light emitting elements emit light of RBG ([0342-0345]).  Light from the LEDs emit light to an LC layer (Fig. 24). Fig. 15C illustrates the backlight operating in a time divisional manner and synchronized with the time divisional manner illustrated in Fig. 1A ([0121]).
It would have been obvious to one of ordinary skill in the art to modify the RBG display device, as disclosed by the combination of references; to include the feature of a display device comprising a plurality of light emitting elements having different light emitting colors and a light source driver configured to cause the light emitting elements to emit light in time division such that the light enters the liquid crystal layer, wherein the display controller is configured to drive the pixel to emit the light from the liquid crystal layer, as disclosed by Yoshida, to reduce power consumption of the display device ([0121]).
Claim 19 has similar limitations to claim 4 and is rejected in the same manner in view of claim 9.
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2009/0262148 to Kimura discloses using different gradation levels in two sub-frames based on an input gradation ([0024, Fig. 5), but does not teach all the limitations of the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693